DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claims were amended to include the claim term, ruler.  A review of the Specification as originally filed fails to provide proper antecedent basis for the claim term, a ruler.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5, 10, 19 & 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Revie et al. (US Patent No. 2008/0269596 A1) and further in view of Poulin et al. (U.S. Patent Application 2006/0015030 A1); Marquart et at. (U.S. Patent Application 2006/0173293 A1) and Lloyd (U.S. Patent Application 2008/0119725 A1).
Claim 2:  Revie teaches
A method for stereotactic surgery (Abstract) comprising:
implanting a main implant coupled to a reference body in a region of interest of a patient (Para 0207-0208 and Para 0368 & 0370) 
the reference body having a plurality of fiducial markers (Para 0043)
the fiducial markers detectable by a fluoroscopic imaging system [x-ray] (Para 0200)
acquiring first and second two-dimensional fluoroscopic images of the reference body together with the region of interest and registering the first and second images using the reference body (Figure 7 and Para 0199-0201 & 0206)
processing the first and second images to produce a three dimensional reconstruction of the region of interest using the location of the fiducial markers in the reference body (Figure 7 and Para 0199-0201 & 0206)
determining a position of the main implant in the region of interest from the first and second images [guiding the position] (Page 9, Para 0185)
associating, based on the three dimensional reconstruction of the region of interest, a virtual representation of a sub-implant with the region of interest and the reference body before the sub-implant is implanted (Page 26, Para 0370; Figure 46 & 47; Figure 36C, Element 928; Figure 37, Element 684; Page 23, Para 0335-0336 and Figure 27)
Revie fails to teach the virtual and spatial relationships.  However, Poulin teaches:
the main implant and the sub-implant having a fixed predefined spatial relationship [relative position] to one another upon implantation (Para 0050-0051) and
Examiner’s Note:  The Applicant discloses the fixed predefined spatial relationship as being a product of the layout of the implant (Para 0067).  The prior art selects the implant from a database (Figure 4, Element 44), which comprises all possible sizes and shapes of the implants (Para 0049).  Thus the fixed predefined spatial relationship of the implants are known.  
after inserting the main implant in the region of interest of the patient (Para 0003 & 0054-0055) displaying the association as an image showing the virtual representation of the sub-implant superimposed on the reconstructed region of interest [an image of patient anatomy] (Abstract and Para 0050-0051)
such that the sub-implant is displayed as having a virtual fixed predefined spatial relationship to the main implant [a desired relative position of the group of virtual implants with respect to another virtual implant] (Para 0051) before the sub-implant is implanted (Para 0003 & 0054-0055) that is the same as the fixed predefined spatial relationship between the main implant and the sub-implant upon implantation [Finally, the at least two spinal implants are placed according to the virtual implants in the image using the computer assisted surgery system 58. When a subsequent implant is positioned, the position of a preceding virtual implant is taken into account in order to place the subsequent virtual implant] (Para 0052) in order to place implants with extreme precision and to optimize the placements of the implants (Para 0005).
It would have been obvious to one or ordinary skill in the art at the time of the invention of Revie to include the relationship as taught by Poulin in order to place implants with extreme precision and to optimize the placements of the implants (Para 0005).
	Revie and Poulin fail to specifically teach the main implant being a locking nail, sub-implant being a screw and both being implemented on a portion of the femur.  However, Marquart teaches such elements for surgery [injured femur are displayed and overlaid with a representation 2206 of the previously selected nail and locking screws 2208] (Para 0047) in order to improve precision and improve consistency of surgical procedures (Para 0008).  Marquart teaches implanting the screw into the portion of the femur to affix the locking nail to the portion of the femur (Para 0047).
It would have been obvious to one or ordinary skill in the art at the time of the invention of Revie and Poulin to include the locking nail and screw being implemented on a femur as taught by Marquart in order to improve precision and improve consistency of surgical procedures (Para 0008)
Revie teaches wherein the displayed association of the image showing the virtual representation of the sub-implant superimposed on the reconstructed region of interest before the sub-implant is implanted (Page 26, Para 0370; Figure 46 & 47; Figure 36C, Element 928; Figure 37, Element 684; Page 23, Para 0335-0336; Figure 27 and Figure 36C, Element 930, 932 & 934) and further includes tick marks that indicate the length of the sub-implant before the sub-implant is implanted (Figure 22, Element 218)
Revie and Poulin fail to specifically teach the main implant being a locking nail, sub-implant being a screw and both being implemented on a portion of the femur.  However, Marquart teaches such elements for surgery [injured femur are displayed and overlaid with a representation 2206 of the previously selected nail and locking screws 2208] (Para 0047) in order to improve precision and improve consistency of surgical procedures (Para 0008).  
It would have been obvious to one or ordinary skill in the art at the time of the invention of Revie and Poulin to include the locking nail and screw being implemented on a femur as taught by Marquart in order to improve precision and improve consistency of surgical procedures (Para 0008)
Revie teaches wherein the displayed association of the image showing the virtual representation of the sub-implant superimposed on the reconstructed region of interest before the sub-implant is implanted includes a location and a length of the screw the sub-implant is implanted (Page 26, Para 0370; Figure 46 & 47; Figure 36C, Element 928; Figure 37, Element 684; Page 23, Para 0335-0336; Figure 27 and Figure 36C, Element 930, 932 & 934).
Revie and Poulin fail to specifically teach the main implant being a locking nail, sub-implant being a screw and both being implemented on a portion of the femur.  However, Marquart teaches such elements for surgery [injured femur are displayed and overlaid with a representation 2206 of the previously selected nail and locking screws 2208] (Para 0047) in order to improve precision and improve consistency of surgical procedures (Para 0008).  
It would have been obvious to one or ordinary skill in the art at the time of the invention of Revie and Poulin to include the locking nail and screw being implemented on a femur as taught by Marquart in order to improve precision and improve consistency of surgical procedures (Para 0008)
Revie and Poulin fail to teach a ruler.  However, Lloyd teaches further includes a ruler having tick marks [a sequence of tick marks] (Para 0064) that indicate the length [indicating the number of millimeters] (Para 0064) of the screw [a surgical implant (e.g.,…a bone screw…etc.)] (Para 0040) before the screw is implanted [pre-surgical planning] (Para 0005 and Figure 4) in order to improve accuracy of tracked instruments (Abstract)
It would have been obvious to one or ordinary skill in the art at the time of the invention of Revie and Poulin to include the ruler as taught by Lloyd in order to improve accuracy of tracked instruments (Abstract)
Claim 3:  Revie teaches wherein implanting the main implant in the region of interest includes positioning the main implant in the region of interest in a first position (Page 4, Para 0068-0069).
	Revie and Poulin fail to specifically teach the main implant being a locking nail, sub-implant being a screw and both being implemented on a portion of the femur.  However, Marquart teaches such elements for surgery [injured femur are displayed and overlaid with a representation 2206 of the previously selected nail and locking screws 2208] (Para 0047) in order to improve precision and improve consistency of surgical procedures (Para 0008).  
It would have been obvious to one or ordinary skill in the art at the time of the invention of Revie and Poulin to include the locking nail and screw being implemented on a femur as taught by Marquart in order to improve precision and improve consistency of surgical procedures (Para 0008).
Claim 4:  Revie teaches wherein the acquired first image is a two-dimensional fluoroscopic image taken at a first angle while the main implant is in the first position (Page 4, Para 0068-0069).
	Revie and Poulin fail to specifically teach the main implant being a locking nail, sub-implant being a screw and both being implemented on a portion of the femur.  However, Marquart teaches such elements for surgery [injured femur are displayed and overlaid with a representation 2206 of the previously selected nail and locking screws 2208] (Para 0047) in order to improve precision and improve consistency of surgical procedures (Para 0008).  
It would have been obvious to one or ordinary skill in the art at the time of the invention of Revie and Poulin to include the locking nail and screw being implemented on a femur as taught by Marquart in order to improve precision and improve consistency of surgical procedures (Para 0008).
Claim 5:  Revie teaches further comprising reviewing the first image while the main implant is in the first position to confirm that the first position is acceptable [design limits for relative positioning] (Figure 36C, Element 930, 932 & 934 and Page 22, Para 0321 & 0329).
	Revie and Poulin fail to specifically teach the main implant being a locking nail, sub-implant being a screw and both being implemented on a portion of the femur.  However, Marquart teaches such elements for surgery [injured femur are displayed and overlaid with a representation 2206 of the previously selected nail and locking screws 2208] (Para 0047) in order to improve precision and improve consistency of surgical procedures (Para 0008).  
It would have been obvious to one or ordinary skill in the art at the time of the invention of Revie and Poulin to include the locking nail and screw being implemented on a femur as taught by Marquart in order to improve precision and improve consistency of surgical procedures (Para 0008).
Claim 10:  Revie teaches a virtual representation of the main implant superimposed on the reconstructed region of interest (Figure 36C; Figure 48; Page 4, Para 0053 & 0066 & 0067).  However, Revie fails to teach the claimed relationships.  However, Poulin teaches wherein the displayed association of the image showing the virtual representation of the sub-implant superimposed on the reconstructed region of interest (Para 0050-0051) before the sub-implant is implanted (Para 0003 & 0054-0055) in order to place implants with extreme precision and to optimize the placements of the implants (Para 0005).
It would have been obvious to one or ordinary skill in the art at the time of the invention of Revie to include the relationship as taught by Poulin in order to place implants with extreme precision and to optimize the placements of the implants (Para 0005).
	Revie and Poulin fail to specifically teach the main implant being a locking nail, sub-implant being a screw and both being implemented on a portion of the femur.  However, Marquart teaches such elements for surgery [injured femur are displayed and overlaid with a representation 2206 of the previously selected nail and locking screws 2208] (Para 0047) in order to improve precision and improve consistency of surgical procedures (Para 0008).  
It would have been obvious to one or ordinary skill in the art at the time of the invention of Revie and Poulin to include the locking nail and screw being implemented on a femur as taught by Marquart in order to improve precision and improve consistency of surgical procedures (Para 0008).
Claim 19:  Revie teaches wherein the reconstructed region of interest is a sphere (Figure 42D & 42E).
Claim 21:  Revie teaches wherein the reference body is an aiming device (disclosed by the Specification of the Applicant as a drill guide) (Page 11, Para 0204).

Claim(s) 6-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Revie et al. (US Patent No. 2008/0269596 A1); Poulin et al. (U.S. Patent Application 2006/0015030 A1); Marquart et at. (U.S. Patent Application 2006/0173293 A1) and Lloyd (U.S. Patent Application 2008/0119725 A1) and further in view of Russell et al. (US Patent No. 2005/0075632 A1).
Claim 6:  Revie teaches wherein implanting the main implant in the region of interest (Figure 7 and Para 0199-0201 & 0206).  Revie, Poulin, Marquart and Lloyd fail to teach stabilizing.  However, Russell teaches stabilizing the main implant relative to the region of interest in a first stabilization procedure while the main implant is in the first position in order to reduce the chance that the attached reference structure or structures will move (Page 5, Para 0075).
	It would have been obvious to one or ordinary skill in the art at the time of the invention of Revie, Poulin, Marquart and Lloyd to include the stabilizing as taught by Russell in order to reduce the chance that the attached reference structure or structures will move (Page 5, Para 0075).
Revie and Poulin fail to specifically teach the main implant being a locking nail, sub-implant being a screw and both being implemented on a portion of the femur.  However, Marquart teaches such elements for surgery [injured femur are displayed and overlaid with a representation 2206 of the previously selected nail and locking screws 2208] (Para 0047) in order to improve precision and improve consistency of surgical procedures (Para 0008).  
It would have been obvious to one or ordinary skill in the art at the time of the invention of Revie and Poulin to include the locking nail and screw being implemented on a femur as taught by Marquart in order to improve precision and improve consistency of surgical procedures (Para 0008).
Claim 7:  Revie teaches wherein the acquired second image is a two-dimensional fluoroscopic image taken at a second angle, the second angle being different than the first angle (Page 4, Para 0068-0069).  Revie, Poulin, Marquart and Lloyd fail to teach stabilizing.  However, Russell teaches while the main implant is stabilized according to the first stabilization procedure in order reduce the chance that the attached reference structure or structures will move (Page 5, Para 0075).
	It would have been obvious to one or ordinary skill in the art at the time of the invention of Revie, Poulin, Marquart and Lloyd to include the stabilizing as taught by Russell in order to reduce the chance that the attached reference structure or structures will move (Page 5, Para 0075).
	Revie and Poulin fail to specifically teach the main implant being a locking nail, sub-implant being a screw and both being implemented on a portion of the femur.  However, Marquart teaches such elements for surgery [injured femur are displayed and overlaid with a representation 2206 of the previously selected nail and locking screws 2208] (Para 0047) in order to improve precision and improve consistency of surgical procedures (Para 0008).  
It would have been obvious to one or ordinary skill in the art at the time of the invention of Revie and Poulin to include the locking nail and screw being implemented on a femur as taught by Marquart in order to improve precision and improve consistency of surgical procedures (Para 0008).
Claim 8:  Revie teaches further comprising reviewing the second image to confirm that the first position is acceptable (Page 4, Para 0068-0069; Figure 36C, Element 930, 932 & 934 and Page 22, Para 0321 & 0329).
Revie, Poulin, Marquart and Lloyd fail to teach stabilizing.  However, Russell teaches while the main implant is stabilized according to the first stabilization procedure in order to reduce the chance that the attached reference structure or structures will move (Page 5, Para 0075).
	It would have been obvious to one or ordinary skill in the art at the time of the invention to modify invention of Revie, Poulin, Marquart and Lloyd to include the stabilizing as taught by Russell in order to reduce the chance that the attached reference structure or structures will move (Page 5, Para 0075).
Revie and Poulin fail to specifically teach the main implant being a locking nail, sub-implant being a screw and both being implemented on a portion of the femur.  However, Marquart teaches such elements for surgery [injured femur are displayed and overlaid with a representation 2206 of the previously selected nail and locking screws 2208] (Para 0047) in order to improve precision and improve consistency of surgical procedures (Para 0008).  
It would have been obvious to one or ordinary skill in the art at the time of the invention of Revie and Poulin to include the locking nail and screw being implemented on a femur as taught by Marquart in order to improve precision and improve consistency of surgical procedures (Para 0008).
Claim 9:  Revie teaches wherein implanting the main implant in the region of interest (Figure 7 and Para 0199-0201 & 0206).
Revie, Poulin, Marquart and Lloyd fail to teach stabilizing.  However, Russell teaches further stabilizing the main implant relative to the region of interest in a second stabilization procedure while the main implant is in the first position in order to reduce the chance that the attached reference structure or structures will move (Page 5, Para 0075).
	It would have been obvious to one or ordinary skill in the art at the time of the invention to modify invention of Revie, Poulin, Marquart and Lloyd to include the stabilizing as taught by Russell in order to reduce the chance that the attached reference structure or structures will move (Page 5, Para 0075).
Revie and Poulin fail to specifically teach the main implant being a locking nail, sub-implant being a screw and both being implemented on a portion of the femur.  However, Marquart teaches such elements for surgery [injured femur are displayed and overlaid with a representation 2206 of the previously selected nail and locking screws 2208] (Para 0047) in order to improve precision and improve consistency of surgical procedures (Para 0008).  
It would have been obvious to one or ordinary skill in the art at the time of the invention of Revie and Poulin to include the locking nail and screw being implemented on a femur as taught by Marquart in order to improve precision and improve consistency of surgical procedures (Para 0008).

Claim(s) 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Revie et al. (US Patent No. 2008/0269596 A1); Poulin et al. (U.S. Patent Application 2006/0015030 A1); Marquart et at. (U.S. Patent Application 2006/0173293 A1) and Lloyd (U.S. Patent Application 2008/0119725 A1) and further in view of Krause et al. (U.S. Patent 6,711,432 B1).
Claim 16:  Revie, Poulin, Marquart and Lloyd fail to teach confirming a translational position of a surgical tool.  However, Krause teaches further comprising acquiring a first initial two-dimensional fluoroscopic image at a first initial angle (Claim 1, 8 & 18) to confirm a desired translational position (Col. 10, Line 54-57) of the implant with respect to the femur (Figure 1, Element 10) in order to implement a computer-aided orthopedic surgery utilizing intra-operative feedback (Col. 1, Line 9-10).
It would have been obvious to one or ordinary skill in the art at the time of the invention of Revie, Poulin, Marquart and Lloyd to include the imaging as taught by Krause in order to implement a computer-aided orthopedic surgery utilizing intra-operative feedback (Col. 1, Line 9-10).
Revie and Poulin fail to specifically teach the main implant being a locking nail, sub-implant being a screw and both being implemented on a portion of the femur.  However, Marquart teaches such elements for surgery [injured femur are displayed and overlaid with a representation 2206 of the previously selected nail and locking screws 2208] (Para 0047) in order to improve precision and improve consistency of surgical procedures (Para 0008).  
It would have been obvious to one or ordinary skill in the art at the time of the invention of Revie and Poulin to include the locking nail and screw being implemented on a femur as taught by Marquart in order to improve precision and improve consistency of surgical procedures (Para 0008).
Claim 17:  Revie, Poulin, Marquart and Lloyd fail to teach confirming a rotational position of a surgical tool.  However, Krause teaches further comprising acquiring a second initial two-dimensional fluoroscopic image at a second initial angle different than the first initial angle to confirm a desired rotational position (Col. 10, Line 54-57) of the implant with respect to the femur (Claim 1, 8 & 18-19) in order to implement a computer-aided orthopedic surgery utilizing intra-operative feedback (Col. 1, Line 9-10).
It would have been obvious to one or ordinary skill in the art at the time of the invention of Revie, Poulin, Marquart and Lloyd to include the imaging as taught by Krause in order to implement a computer-aided orthopedic surgery utilizing intra-operative feedback (Col. 1, Line 9-10).
	Revie and Poulin fail to specifically teach the main implant being a locking nail, sub-implant being a screw and both being implemented on a portion of the femur.  However, Marquart teaches such elements for surgery [injured femur are displayed and overlaid with a representation 2206 of the previously selected nail and locking screws 2208] (Para 0047) in order to improve precision and improve consistency of surgical procedures (Para 0008).  
It would have been obvious to one or ordinary skill in the art at the time of the invention of Revie and Poulin to include the locking nail and screw being implemented on a femur as taught by Marquart in order to improve precision and improve consistency of surgical procedures (Para 0008).
Claim 18:  Revie, Poulin, Marquart and Lloyd fail to teach confirming a rotational and translational position of a surgical tool.  However, Krause teaches wherein the first and second two-dimensional fluoroscopic images are acquired after the desired translational and rotational position (Col. 10, Line 54-57) of the implant with respect to the femur are confirmed (Claim 1, 8 & 18-19) in order to implement a computer-aided orthopedic surgery utilizing intra-operative feedback (Col. 1, Line 9-10).
It would have been obvious to one or ordinary skill in the art at the time of the invention of Revie, Poulin, Marquart and Lloyd to include the imaging as taught by Krause in order to implement a computer-aided orthopedic surgery utilizing intra-operative feedback (Col. 1, Line 9-10).
	Revie and Poulin fail to specifically teach the main implant being a locking nail, sub-implant being a screw and both being implemented on a portion of the femur.  However, Marquart teaches such elements for surgery [injured femur are displayed and overlaid with a representation 2206 of the previously selected nail and locking screws 2208] (Para 0047) in order to improve precision and improve consistency of surgical procedures (Para 0008).  
It would have been obvious to one or ordinary skill in the art at the time of the invention of Revie and Poulin to include the locking nail and screw being implemented on a femur as taught by Marquart in order to improve precision and improve consistency of surgical procedures (Para 0008).

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.  The Applicant submitted arguments with regards to Claim 2.  However, the rejection above of Revie et al. (US Patent No. 2008/0269596 A1) and further in view of Poulin et al. (U.S. Patent Application 2006/0015030 A1) Marquart et at. (U.S. Patent Application 2006/0173293 A1) and Lloyd (U.S. Patent Application 2008/0119725 A1), addresses the arguments with regard to Claim 2.  The Applicant submitted arguments with respect to the tick marks cannot not be the threading of the screw.  The Examiner disagrees as threading acts similarly to tick marks in that thread are provided in an equidistance manner along the length of the screw.  However in light of the amendments, the rejection has been amended to include Lloyd in order to address the ruler claim limitation.  The arguments are unconvincing.  The rejection is deemed proper and is hereby maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793